Credit Facility Amendment üAdded$100 million Term Loan A with 2016 maturity ―Initial rate: LIBOR + 250; no LIBOR floor ―Amortizes 5%, 5%, 7.5% and 10% per annum üRevolver spread reduced 100 bps ―Maturity extended to 2016 ―Initial rate: LIBOR +250; no LIBOR floor üNo other material changes to terms or covenants 1 Exhibit 99.2 (2)Does not include $387.4 million of convertible perpetual preferred stock and capital leases and other note payables. Increasing Initial Call of the 10.75% Senior Notes 2 Call schedule: June 15, 2011 (price 105.375); June 15, 2012 (price 103.583); June 15, 2013 (price 101.792); June 15, 2014 and thereafter (price 100.000) Revolver L+250 §Updated plan to call $335 million in principal on June 15, 2011 (cash use approx. $353 million) •$100 million term loan, $77 million cash on hand resulting from the $120 million senior note offering in March 2011, and borrowings under the $500 million revolver •Loss on early extinguishment of debt is expected to be approx. $26 million. §The Company now expects interest expense(1) to be approx. $70 million in first half of 2011 and approx. $57 million in the second half of 2011. Proforma June 30, 2011 Debt Maturity Profile (2) $49 LC Undrawn Exhibit 99.2
